Exhibit 10.2


AMENDMENT NO. 1 TO AVON MARINE TERMINAL USE AND THROUGHPUT AGREEMENT
This Amendment No. 1 to Avon Marine Terminal Use and Throughput Agreement (this
“Amendment”), dated as of April 23, 2018, but effective as of January 1, 2017,
is made and entered into by and between Tesoro Refining & Marketing Company LLC,
a Delaware limited liability company (“TRMC”), and Tesoro Logistics Operations
LLC, a Delaware limited liability company (“TLO”). Each signatory hereto is
referred to herein as a “Party” and collectively as the “Parties”.
RECITALS:
WHEREAS, effective January 1, 2017, the Parties entered into that certain Avon
Marine Terminal Use and Throughput Agreement (the “Avon MTUTA”) pursuant to
which the Parties agreed that TLO would provide to TRMC certain terminalling
services as set forth in the Avon MTUTA; and


WHEREAS, the Parties desire to amend the Avon MTUTA to provide TLO with a
conditional option to extend the Initial Term of the Avon MTUTA, as set forth
herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.    AMENDMENT
The following definition is added into the Definitions in Section 1 of the Avon
MTUTA:
“Renewal Period” has the meaning set forth in Section 4.
Section 4, TERM, of the Avon MTUTA is hereby superseded and replaced by the
following Section 4:
4.    TERM
The initial term of this Agreement shall commence on the Commencement Date and
shall continue through January 1, 2027 (the “Initial Term”); provided, however,
that the Initial Term may be extended as follows:
(a)    TRMC may, at its option, extend the Initial Term for up to two (2)
renewal terms of five (5) years each (each, a “Renewal Period”) by providing
written notice of its intent to TLO no less than twelve (12) calendar months
prior to the end of the Initial Term or the then-current Renewal Period.
(b)    If TRMC has not provided written notice of its intent to extend the
Initial Term for the first Renewal Period pursuant to clause (a) above, TLO may,
at its option, provide written notice to TRMC no less than ninety (90) days
prior to the end of the Initial Term to extend the Initial Term for an
additional two (2) years (an “Extension Period”).
(c)    The Initial Term, and any Renewal Period or Extension Period shall be
referred to herein as the “Term.”
2.    MISCELLANEOUS
(a)    Other than as set forth above, the Avon MTUTA shall remain in full force
and effect as written.





--------------------------------------------------------------------------------




(b)    Except as otherwise provided herein, all costs and expenses (including
legal and financial advisory fees and expenses) incurred in connection with, or
in anticipation of, this Amendment and the transactions contemplated hereby
shall be paid by the Party incurring such expenses.


(c)    This Amendment and the legal relations between the Parties shall be
governed by and construed in accordance with Section 28(a) of the Avon MTUTA.


(d)    This Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.


(e)    This Amendment may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.


(f)    This Amendment is solely for the benefit of the Parties and should not be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Amendment.


(g)    The invalidity or unenforceability of any term or provision of this
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.


[Signatures of the Parties follow on the next page.]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.


TESORO LOGISTICS OPERATIONS LLC
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ STEVEN M. STERIN
 
By:
/s/ GREGORY J. GOFF  
 
 
 
 
 
 
Steven M. Sterin
 
 
Gregory J. Goff
 
President and Chief Financial Officer
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

































Signature Page to Amendment No. 1 to Avon Marine Terminal Use and Throughput
Agreement




3

